Dismissed and Memorandum Opinion filed October 7, 2004








Dismissed and Memorandum Opinion filed October 7,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00925-CR
____________
 
MICHAEL
INYANG, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 1
Harris County,
Texas
Trial Court Cause No.
1227705
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of a misdemeanor
offense of assault.  On July 30, 2004,
the trial court sentenced appellant to confinement in the Harris County Jail
for one and assessed a $1,000 fine, but suspended the sentence and placed appellant
on community supervision for eighteen months. 
Appellant filed a timely, written notice of appeal. 




A written request to withdraw the notice of appeal,
personally signed by appellant, was filed with the trial court on August 2,
2004.  See Tex. R. App. P. 42.2(a) (providing that written withdrawal of
notice of appeal must be filed with appellate clerk).  The trial court signed an order apparently
granting appellant=s motion to withdraw his notice of appeal and dismiss the
appeal on August 2, 2004.  The appeal was
assigned to this court and the clerk=s record was filed on September 22,
2004.
It is within the jurisdiction of the court of appeals, and
not the trial court, to rule on matters relating to jurisdiction over
appeals.  See Campos v. State, 818
S.W.2d 872, 875 (Tex. App.CHouston [14th Dist.] 1991, pet. ref=d). 
Thus, the trial court does not have jurisdiction to dismiss the
appeal.  
Appellant=s motion to withdraw his notice of
appeal and dismiss the appeal has now been filed with the clerk of this court
as part of the clerk=s record.  We suspend
the operation of rule 42.2 and construe the motion as being properly
filed.  See Tex. R. App. P. 2 (permitting
suspension of rule=s operation to expedite decision or for other good
cause).  Because this court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk of the court to issue the
mandate of the court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
7, 2004.
Panel consists of Chief Justice Hedges and Justices
Fowler and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).